DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Changqing Ye (US-20200201834-A1).
	As per claim 1, Ye teaches “a computer implemented method, comprising”:
“defining, by one or more processors, an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity and that describes an approach for maintaining the foreign key reference, wherein the first entity is located in a first domain and the second entity is located in a second domain, and wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call,” ([0003]-[0007]);
“deploying, by the one or more processors, components of the enterprise data model in the first domain based on the enterprise data model,” ([0003]-[0007]);
“generating, by the one or more processors, an artifact based on the metadata that maintains the foreign key reference between the first entity and the second entity based on the approach, wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity,” ([0003]-[0007]); and
“implementing, by the one or more processors, the artifact in the first domain and the second domain,” ([0003]-[0007]).
	As per claim 2, Ye further shows “executing, by the one or more processors, the API call to query data in the second entity,” ([0003]-[0007]);
“receiving, by the one or more processors, a result from the API call,” ([0003]-[0007]); and
“updating, by the one or more processors, the first entity based on the result,” ([0003]-[0007]).
	As per claim 3, Ye further shows “wherein the API specification defines a login and security credentials for accessing the API call,” ([0003]-[0007]).
	As per claim 4, Ye further shows “receiving, by the one or more processors, a change to the enterprise data model,” ([0003]-[0004]); and
“updating, by the one or more processors, the components based on the change,” ([0003]-[0004]).
	As per claim 5, Ye further shows “wherein the first entity is a table in a database,” ([0003], [0008]). 
	As per claim 6, Ye further shows “wherein the enterprise data model describes a customer relationship management system,” ([0003]-[0004]).
	As per claim 7, Ye further shows “providing, by the one or more processors, an online tool that presents a model of the first entity and the second entity, builds the enterprise data model, and generates the metadata,” ([0003]-[0004], [0020]).
	As per claim 8, Ye teaches “a system, comprising”: 
“a memory,” (fig. 1); and 
at least one processor coupled to the memory and configured to: 
“define an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity and that describes an approach for maintaining the foreign key reference, wherein the first entity is located in a first domain and the second entity is located in a second domain, and wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call,” ([0003]-[0007]); 
“deploy components of the enterprise data model in the first domain based on the enterprise data model,” ([0003]-[0007]); 
“generate an artifact based on the metadata that maintains the foreign key reference between the first entity and the second entity based on the approach, wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity,” ([0003]-[0007]); and 
“implement the artifact in the first domain and the second domain,” ([0003]-[0007]).
	As per claim 9, Ye further shows “the at least one processor further configured to: execute the API call to query data in the second entity; receive a result from the API call; and update the first entity based on the result,” ([0003]-[0007]).
	As per claim 10, Ye further shows “wherein the API specification defines a login and security credentials for accessing the API call,” ([0003]-[0007]). 
	As per claim 11, Ye further shows “the at least one processor further configured to: receive a change to the enterprise data model,” ([0003]-[0004]); and
“update the components based on the change,” ([0003]-[0004]).
	As per claim 12, Ye further shows “wherein the first entity is a table in a database,’ ([0003], [0008]).
	As per claim 13, Ye further shows “wherein the enterprise data model describes a customer relationship management system,” ([0003]-[0004]).
	As per claim 14, Ye further shows “the at least one processor further configured to: provide an online tool that presents a model of the first entity and the second entity, builds the enterprise data model, and generates the metadata,” ([0003]-[0004], [0020]).
	As per claim 15, Ye teaches “a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising”:
“defining an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity and that describes an approach for maintaining the foreign key reference, wherein the first entity is located in a first domain and the second entity is located in a second domain, and wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call,” ([0003]-[0007]);
“deploying components of the enterprise data model in the first domain based on the enterprise data model,” ([0003]-[0007]);
“generating an artifact based on the metadata that maintains the foreign key reference between the first entity and the second entity based on the approach, wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity,” ([0003]-[0007]); and
“implementing the artifact in the first domain and the second domain,” ([0003]-[0007]).
	As per claim 16, Ye further shows “executing the API call to query data in the second entity,” ([0003]-[0007]);
“receiving a result from the API call,” ([0003]-[0007]) and
“updating the first entity based on the result,” ([0003]-[0007]).
	As per claim 17, Ye further shows “wherein the API specification defines a login and security credentials for accessing the API call,” ([0003]-[0007]).
	As per claim 18, Ye further shows “the operations further comprising: receiving a change to the enterprise data model,” ([0003]-[0004]); and
“updating the components based on the change,” ([0003]-[0004]).
	As per claim 19, Ye further shows “wherein the first entity is a table in a database,” ([0003], [0008]).
	As per claim 20, Ye further shows “wherein the enterprise data model describes a customer relationship management system,” ([0003]-[0004]). 



                                                     Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


                                        


                                                


                                                  


                                                 
                                                        
                                                          


                                                    
                                                      Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 02, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153